DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 21, 22, 24, 26-27, and 34 remain pending in the application.  Claim 25 has been canceled, and claims 1-20, 23, and 28-33 were previously canceled.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 34 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Claim 34 repeats the limitation found in lines 17-19 of claim 21, from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 21, 24, 26, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Pahila (US 2011/0036598) in view of Miller et al. (US 2015/0246253).
Regarding claim 21, Pahila discloses a deflector (140) for a fire suppression sprinkler (fig. 1), said deflector comprising a circular plate (fig. 3) having a periphery surrounding a center (fig. 3); first and second slots (320) in said plate extending from diametrically opposed points on said periphery along a common diameter toward said center (fig. 3); a first plurality of slots (330) positioned around said plate between said first and second slots (fig. 3), each of said slots of said first plurality extending from said periphery along a respective non-diametral chord of said circular plate (fig. 3); and a second plurality of slots (310) positioned around said plate (fig. 3), each slot of said second plurality of slots being positioned between said first and second slots and extending from said periphery along a respective radius of said circular plate toward said center (fig. 3); wherein said first and second slots define respective first and second areas, said first and said second areas each being greater than any area defined by any slot of said first and second plurality of slots (fig. 3 - slots 42 have the largest length).
Pahila does not disclose wherein each of said slots of said first plurality of slots is asymmetrical with respect to said respective chord of said circular plate along which each of said slots of said first plurality extends.
Miller teaches a deflector (300) for a fire suppression sprinkler (fig. 10), said deflector comprising: 
1”, “C2”); 
first and second slots (fig. 3 - interpreted to be the slots defined by tines 112a/b and 116a/b) in said plate extending from diametrically opposed points on said periphery along a common diameter toward said center (fig. 3); 
a first plurality of slots (fig. 3 - interpreted to be the four slots defined by tines 118’a/b both above and below tine 114’a/b) positioned around said plate between said first and second slots (fig. 3), each of said slots of said first plurality extending from said periphery along a respective chord of said circular plate (fig. 3), each of said slots of said first plurality of slots being asymmetrical with respect to said respective chord of said circular plate along which each one of said slots of said first plurality extends (fig. 3); and,
a second plurality of slots (fig. 3 - interpreted to be the four slots defined by tines 118’a/b and 116a/b) positioned around said plate (fig. 3), each slot of said second plurality of slots being positioned between said first and second slots and extending from said periphery along a respective radius of said circular plate toward said center (fig. 3).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the deflector of Pahila such that each of said slots of said first plurality of slots is asymmetrical with respect to said respective chord of said circular plate along which each of said slots of said first plurality extends, as taught by Miller.  Miller further teaches that such an arrangement forms a deflector that produces a substantially uniform spray pattern over a range of fluid inlet pressures that provides suppression type fluid distribution meeting industry accepted standards (par. 36).
claim 24, Pahila in view of Miller discloses the deflector described regarding claim 21.  Pahila does not disclose wherein first and second regions of said periphery respectively flanking said first and second slots each has a radius less than a radius of a remainder of said periphery.  
Miller further teaches the deflector described regarding claim 21, and further wherein first and second regions (tines 112a/b and 116a/b, respectively) of said periphery respectively flanking said first and second slots (fig. 3) has a radius (fig. 3 - one half of “D1”) less than a radius of a remainder of said periphery (par. 34; fig. 3 - the remainder is tines 118’a/b and 114’a/b, which has a radius of one half “D2”).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified the deflector of Pahila such that the first and second regions of said periphery respectively flanking said first and second slots each has a radius less than a radius of a remainder of said periphery, as taught by Miller.  Miller further teaches that such an arrangement forms a deflector that is oblong, and produces a substantially uniform spray pattern over a range of fluid inlet pressures that provides suppression type fluid distribution meeting industry accepted standards (par. 36).  
Regarding claim 26, Pahila in view of Miller discloses the deflector described regarding claim 21, and wherein said each one of said slots of said second plurality of slots is symmetrical with respect to said respective radius of said circular plate along which each one of said slots of said second plurality extends (fig. 3).
Regarding claim 34.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Pahila in view of Miller and further in view of Feenstra (US 2010/0236795).
Pahila in view of Miller discloses the deflector described regarding claim 21, and wherein said first and second slots have respective ends at a first distance from said center (fig. 3); said first plurality of slots have respective ends at a second distance from said center (fig. 3); said second plurality of slots have respective ends at a fourth distance from said center (fig. 3); and wherein said first distance is less than said second distance.  Pahila does not disclose wherein a first half of said first plurality of slots have respective ends at a second distance from said center and a second half of said first plurality of slots have respective ends at a third distance from said center, and wherein said second distance is less than said third distance and said third distance is less than said fourth distance.
Feenstra teaches a deflector (32) for a fire suppression sprinkler (fig. 1), said deflector comprising a circular plate (figs. 1, 2) having a periphery (36) surrounding a center (fig. 2); first and second slots (42) in said plate extending from diametrically opposed points on said periphery along a common diameter toward said center (fig. 2); a first plurality of slots (44/46) positioned around said plate between said first and second slots (fig. 2), each of said slots of said first plurality extending from said periphery along a respective chord of said circular plate (fig. 2); and, a second plurality of slots (40) positioned around said plate (fig. 2), each slot of said second plurality of slots being positioned between said first and second slots and extending from said periphery along a respective radius of said circular plate toward said center (fig. 2); and  further wherein said first and second slots have respective ends at a first distance from said center (fig. 2); a first half (44) of said first plurality of slots have respective ends at a second distance from said center (fig. 2); a second half (46) of said first plurality of slots have respective ends at a third distance from said center (fig. 2); said second plurality of slots have respective ends at a fourth distance from said center (fig. 2); wherein said first distance is less than said second distance, said second distance is less than said third distance, and said third distance is less than said 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the deflector of Pahila in view of Miller such that a first half of said first plurality of slots have respective ends at a second distance from said center and a second half of said first plurality of slots have respective ends at a third distance from said center, and wherein said second distance is less than said third distance and said third distance is less than said fourth distance, as taught by Feenstra.  Feenstra further teaches that such an arrangement of a deflector is known to meet or exceed fire protection standards and be suited for use in application in which there is a large clearance between the ceiling and the objects being protected (par. 39).  
Claims 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pahila in view of Miller, in an alternative interpretation.
Pahila discloses a deflector (140) for a fire suppression sprinkler (fig. 1), said deflector comprising a circular plate (fig. 3) having a periphery surrounding a center (fig. 3); first and second slots (320) in said plate extending from diametrically opposed points on said periphery along a common diameter toward said center (fig. 3); a first plurality of slots (330) positioned around said plate between said first and second slots (fig. 3), each of said slots of said first plurality extending from said periphery along a respective non-diametral chord of said circular plate (fig. 3); and a second plurality of slots (310) positioned around said plate (fig. 3), each slot of said second plurality of slots being positioned between said first and second slots and extending from said periphery along a respective radius of said circular plate toward said center (fig. 3); wherein said first and second slots define respective first and second areas, said first and said second areas each being greater than any area defined by any slot of said first and second plurality of slots (fig. 3 - slots 42 have the largest length).

Miller, in an alternative interpretation, teaches a deflector (300) for a fire suppression sprinkler (fig. 10), said deflector comprising: 
a circular plate (par. 34; fig. 3 - the plate has two separate diameters) having a periphery surrounding a center (fig. 3 - “C1”, “C2”); 
first and second slots (fig. 3 - interpreted to be the slots defined by tines 118’a/b and 114’a/b)in said plate extending from diametrically opposed points on said periphery along a common diameter toward said center (fig. 3); 
a first plurality of slots (fig. 3 - interpreted to be the four slots defined by tines 112a/b and 116a/b) positioned around said plate between said first and second slots (fig. 3), each of said slots of said first plurality extending from said periphery along a respective chord of said circular plate (fig. 3), each of said slots of said first plurality extending from said periphery along a respective chord of said circular plate (fig. 3), each of said slots of said first plurality of slots being asymmetrical with respect to said respective chord of said circular plate along which each one of said slots of said first plurality extends (fig. 3);
a second plurality of slots (fig. 3 - interpreted to be the four slots defined by tines 118’a/b and 116a/b) positioned around said plate (fig. 3), each slot of said second plurality of slots being positioned between said first and second slots and extending from said periphery along a respective radius of said circular plate toward said center (fig. 3); and,

It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the deflector of Pahila such that each of said slots of said first plurality of slots is asymmetrical with respect to said respective chord of said circular plate along which each of said slots of said first plurality extends, and each one of said first and second slots has a first width over a first region proximate to said periphery and a second width over a second region positioned between said first region and said center, said first width being less than said second width, as taught by Miller.  Miller further teaches that such an arrangement forms a deflector that produces a substantially uniform spray pattern over a range of fluid inlet pressures that provides suppression type fluid distribution meeting industry accepted standards (par. 36).
Response to Arguments
Applicant's arguments filed 1 March 2020 have been fully considered but they are not persuasive.
In response to applicant’s argument regarding the combination of Pahila and Miller that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the “link between the factual findings and the legal conclusion of obviousness” is that the deflector having the characteristics disclosed by Miller was known to provide a “uniform spray pattern” that .  
In response to applicant's argument that Miller does not teach a deflector that meets a specific industry standard, such as UL 1767, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In particular, Applicant argues that it is difficult to predict with any certainty which deflector characteristics, when combined, with achieve a desired performance; therefore, it is only with hindsight that one would make the proposed modification of Pahila in view of Miller.  In response, it is noted that in such a field as this in which “simple, closed form solutions represented by standardized equations” are not available to the designer it would be practical and advantageous to use characteristics of deflectors that have already been shown to meet industry standards and to produce acceptable spray patterns, and to combine these with other known deflector designs in order to provide some measure of improvement over the current designs.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752